Citation Nr: 0432412	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  97-26 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral pes planus, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 decision by the RO in St. Petersburg, 
Florida which denied an increase in a 10 percent rating for 
service-connected bilateral pes planus.  The appellant now 
resides within the jurisdiction of the Boston RO.  A personal 
hearing was held before an RO hearing officer in August 2000.  
In August 2001, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
another remand is necessary prior to appellate review.

The Board notes that the most recent VA examination of the 
veteran's feet is dated in September 2002.  Although the 
Board's August 2001 remand asked the VA examiner to evaluate 
the veteran's service-connected pes planus, the examiner 
commented only on the veteran's non-service-connected 
diabetic neuropathy.  The September 2002 examination does not 
provide sufficient detail for evaluation purposes, and thus 
another examination is necessary.  See 38 C.F.R. § 4.2 (if an 
examination report does not contain sufficient detail, the 
rating board must return the report as inadequate for 
evaluation purposes); 38 U.S.C.A. § 5103A(d) (West 2002).  
Accordingly, another examination is warranted.

The recent VA outpatient records show that the veteran was 
being treated for plantar fascitis.  The Board finds that 
this evidence raises the issue of service connection for 
plantar fascitis on a secondary basis.  The Board further 
finds that this issue is intertwined with the issue in 
appellate stats and must be adjudicated by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should obtain copies of all VA 
treatment records dated from May 2004 to 
the present, and associate them with the 
claims file.

2.  The RO should schedule the veteran 
for a VA examination of the feet to 
evaluate the current level of severity of 
any orthopedic disabilities involving the 
feet to include the plantar fascitis and 
the veteran's service-connected bilateral 
pes planus.  All necessary tests should 
be performed.  The claims file should be 
reviewed by the examiner and the 
examination report should reflect that 
this has been done.  

The examiner is specifically requested to 
note the presence or absence of marked 
deformity (pronation abduction, etc.), 
pain on manipulation, and accentuated 
use, indication of swelling on use, and 
characteristic callosities, marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation, which is 
not improved by orthopedic shoes or 
appliances.

If orthopedic disabilities of the feet, 
in addition to pes planus, are diagnosed, 
it is further requested that examiner 
render an opinion as to whether it is as 
likely as not that these disabilities 
were caused or are aggravated by the 
service connected bilateral pes planus.  
To the extent possible the examiner is 
asked to identify the veteran's foot 
symptomatology and complaints which are 
the result of his pes planus versus any 
other disability diagnosed.  A complete 
rationale for any opinion expressed 
should be included in the report.

3.  The RO should adjudicate the issue of 
entitlement to service connection for 
plantar fascitis (if diagnosed), on a 
secondary basis, to include consideration 
of Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  If the benefit sought is not 
granted, the appellant should be notified 
of that decision and of his appellate 
rights.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for bilateral pes 
planus.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




